Citation Nr: 1755526	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-41 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for a right knee disability. 

2. Entitlement to an increased rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Symantha Shelton, Agent


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1982 to January 1987.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that in an October 2017 motion for advancement on the Board's docket, the Veteran contends that his condition has prevented him from substantial gainful employment since 2003.  However, the Board further notes that the Veteran was granted entitlement to a total disability rating based on individual unemployability in March 2017, effective October 3, 2016.  The record does not reflect that the Veteran has filed a Notice of Disagreement with the effective date for the award of TDIU assigned by the RO.  Hence, that matter is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service-connected right knee and right ankle disabilities, a VA examination was last conducted in June 2014, over three years ago. Unfortunately, subsequent to that examination, the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include "range of motion testing" for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59 (2016)).

The June 2014 VA examination is silent on the Veteran's pain regarding weight-bearing and nonweight-bearing motion as required by Correia. Therefore, in light of the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing for pain with weight-bearing, if possible. See Correia, 28 Vet. App. at 170. 

Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2. Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding VA treatment records, and any private treatment records related to his right knee and right ankle disabilities. 
 
2. Schedule the Veteran for a VA examination to address the claim of entitlement to an increased rating for his right knee and right ankle disabilities. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported. 

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the Schedule for Rating Disabilities, including the frequency, severity, and duration of such symptoms.

The examiner should provide the range of motion in degrees for the Veteran's right knee and right ankle. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weigh-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




